

115 S1572 IS: Helium Extraction Act of 2017
U.S. Senate
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1572IN THE SENATE OF THE UNITED STATESJuly 18, 2017Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act to provide that extraction of helium from gas produced under a
			 Federal mineral lease shall maintain the lease as if the helium were oil
			 and gas.
	
 1.Short titleThis Act may be cited as the Helium Extraction Act of 2017.
 2.Maintenance of Federal mineral leases based on extraction of heliumThe first section of the Mineral Leasing Act (30 U.S.C. 181) is amended in fifth paragraph by inserting after purchaser thereof the following: , and that extraction of helium from gas produced from such lands shall maintain the lease as if the extracted helium were oil and gas.